1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   RICHARD GIBBONS,                  No. 2:19-cv-1107 WBS AC
13                  Plaintiff,
14        v.                           ORDER
15   SUN MINGCHEN,
16                  Defendant.
17

18

19

20                               ----oo0oo----

21              Pursuant to the discussion with the parties held at the

22   status conference on June 22, 2021, this case is hereby reset for

23   jury trial on February 1, 2022 at 9:00 a.m. in Courtroom 5.    The

24   pretrial conference is reset for December 6, 2021 at 1:30 p.m. in

25   Courtroom 5.    Prior to the pretrial conference, the parties shall

26   file revised pretrial statements in accordance with Local Rule

27   281 and this court’s October 16, 2019 scheduling order (Docket

28   No. 11).
                                       1
1              IT IS SO ORDERED.

2    Dated:   June 22, 2021

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
